IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1551-09


OSCAR RENE BENAVIDEZ, Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS

HIDALGO COUNTY



 Hervey, J., filed a dissenting opinion in which Keller, P.J., joined. 

DISSENTING OPINION


	I respectfully dissent.  I agree with the Court's decision that "the court of appeals was not
justified in ordering the entry of an acquittal."  Maj. op. at 6.  I also agree with the Court's decision
that this case should be remanded to the court of appeals.  Maj. op. at 9.  I believe that the Court
should, however, simply remand this case to the court of appeals for further proceedings not
inconsistent with its opinion.

	I respectfully dissent.
							Hervey, J.
Filed: October 20, 2010
Publish